Citation Nr: 1813543	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO reopened the claim for service connection for the left knee disorder, the Board is required to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of service connection for bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2007 rating decision that denied service connection for a left knee disorder was not appealed, so it is final.

2.  Evidence received since the April 2007 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.  



CONCLUSION OF LAW

New and material evidence has been received since the RO's April 2007 decision that denied a claim for service connection for a left knee disorder; the claim for service connection for a left knee disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).
In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).

An April 2007 rating decision denied service connection for a left knee disorder on the basis that there was no evidence linking a current disorder to service.  This decision was not appealed nor was new and material evidence received within one year of that decision; therefore, it is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Evidence received since the April 2007 rating decision includes a November 2012 opinion from a VA physician that links the Veteran's current left knee disorder to service.  See Third Party Correspondence received in November 2012.  Since nexus evidence was not previously considered, this opinion is new and material and sufficient to reopen the claim.  See Shade, supra.


ORDER

The petition to reopen the claim for service connection for a left knee disorder is granted.


REMAND

Although the above-mentioned November 2012 medical opinion met the low threshold for reopening the claim for service connection for a left knee disorder, it is insufficient to grant the underlying service connection claim, since no rationale was offered for the medical opinion.

The Veteran reported that he received private treatment from 1988 to 2000 for his left knee disorder.  These records are not in the file, so they must be sought.  Copies of outstanding VA treatment records should also be obtained.

The right knee disorder is inextricably intertwined with the left knee claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of treatment records from the Butler VA Medical Center and Lawrenceville Center since April 2007.

2.  Ask the Veteran to submit signed authorization forms that would allow VA to obtain private treatment records since 1988 for his left knee disorder.  After receiving the releases, obtain copies of the private treatment records and associate them with the file.  

3.  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above development, obtain a medical opinion regarding the nature and etiology of the Veteran's bilateral knee disorder.  The claims file must be made available to the clinician for review.   

a) Based on a review of the record and the Veteran's statements, the clinician should opine whether the current left knee disorder is at least as likely as not (50 percent or greater probability) related to service and the injuries incurred therein.  

b) If the left knee disorder is as likely as not related to service, opine whether the right knee disorder is caused or aggravated by the left knee disability.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as any increase in disability.

c) The complete rationale for all opinions must be explained.

4.  After completion of the above development and any other actions deemed necessary, readjudicate the remaining claims to include consideration of all evidence not previously considered by the AOJ.  If any decision remains less than a full grant of the benefit sought, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and given an opportunity to submit additional evidence and/or argument in response, before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


